Citation Nr: 1032228	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-07 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO decision, which denied a claim 
for service connection for PTSD.  This issue was remanded by the 
Board for further development in December 2008.

The Board notes that the Veteran was scheduled for a central 
office hearing in Washington, D.C. on November 13, 2008.  
However, this hearing was canceled by the Veteran, and an 
Informal Hearing Presentation was instead submitted in July 2008.

The Board notes that additional evidence has been submitted since 
the most recent supplemental statement of the case (SSOC) was 
issued with respect to this claim.  However, as this claim is 
being remanded for further development, the Board finds there is 
no prejudice to the Veteran in proceeding to review this 
evidence. 

As previously noted in the December 2008 remand, the Veteran 
submitted a statement in May 2007 regarding Bell's Palsy and 
conjunctivitis.  The purpose of this statement was unclear.  
Nevertheless, the Board referred these issues back to the RO to 
determine whether the Veteran was attempting to raise new claims.  
It is unclear from the record whether these issues were ever 
addressed.  As such, the issues of whether new and material 
evidence has been submitted to reopen the previously 
denied claims for service connection for Bell's Palsy and 
conjunctivitis have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  After a thorough review of the Veteran's claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of this claim.  

The Veteran has alleged that, while on active duty, he was 
involved in a  car accident in [redacted], California in 1972 or 
1973, was involved in a car accident in [redacted], New Mexico in 
1973 or 1974, suffered a head injury in boot camp in Camp 
Pendleton, California, and witnessed the murder of his cousin at 
a family outing in Baton Rouge, Louisiana.  See Statement of 
Accredited Representative in Appealed Case, November 2004; 
Veteran's statement, November 2006.  He has also alleged that he, 
his wife, and his daughter were injured in one of the car 
accidents.  See Statement of Accredited Representative in 
Appealed Case, November 2004.  In a November 2006 statement, the 
Veteran indicated that he was shot 3 times in the head by errant 
M-16 gunfire.  Finally, he has asserted that he witnessed the 
murder of a friend the day before he entered active duty.  See 
Veteran's statement, May 2002.  His representative has 
specifically contended that any psychosis that developed from the 
Veteran's witness of this murder might have been aggravated 
during his active duty.  See Statement of Accredited 
Representation in Appealed Case, November 2004.

The Board notes that, in a June 1972 service treatment record, it 
was noted that the Veteran had been struck in the left side of 
the head with a rifle butt.  The Veteran's service treatment 
records also reflect that, in December 1973 and February 1974, he 
reported being in motor vehicle accidents.  In the December 1973 
service treatment record, it was noted that the Veteran 
complained of neck pain from a car accident that had occurred 2 
weeks prior and was diagnosed with a cervical muscle strain.  In 
the February 1974 service treatment record, it was noted that the 
Veteran was seeking treatment for knee pain from a car accident 
that had occurred 5 days earlier.  

With regard to establishing a current diagnosis of PTSD, the 
Board notes that the claims folder does not contain a confirmed 
diagnosis of PTSD.  However, the evidence of record does reflect 
that he attended PTSD Home Group therapy, which strongly suggests 
that the Veteran has at the very least been suspected of having 
PTSD, if not definitively diagnosed with it.  See VA treatment 
record, June 2002.  

In light of the aforementioned evidence, this issue was remanded 
by the Board in December 2008 in order to afford the Veteran a VA 
examination to determine whether he has a current diagnosis of 
PTSD in accordance with the criteria as set forth in the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) that 
was incurred in or aggravated by his active duty.

It appears from the record that the Veteran was scheduled for 4 
VA examinations throughout 2009.  He failed to report for these 
VA examinations.  However, he has since submitted a statement 
indicating that he would like to be scheduled for another VA 
examination and would be willing to report for such an 
examination.  Specifically, the Veteran indicated in an April 
2010 statement that he regretted missing his scheduled VA 
examinations.  He further indicated that he missed 2 of the 
examinations due to his being incarcerated.  With regard to the 
other 2 missed examinations, he stated that he lives in a high-
crime area and his mail is frequently stolen.  He asserted that, 
in the past, he has found envelopes from VA that have been opened 
with the contents stolen, or he has found mail scattered under 
his house.  In light of the Veteran's assertions that he was 
either unable to report to his scheduled VA examinations due to 
his being incarcerated or he was unaware of the scheduled 
examinations due to crime in his neighborhood, and his assertions 
that he would be willing to report for another VA examination if 
so scheduled, the Board will remand this issue once again in 
order to afford the Veteran a VA examination for his claim for 
service connection for PTSD.

The Board cautions the Veteran, however, that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the Veteran wishes to fully develop his claim, he has 
a corresponding duty to assist by submitting to the necessary 
diagnostic studies, and cooperating with testing.
Additionally, the Board notes that the Veteran has recently 
submitted several Authorization and Consent to Release 
Information forms.  Specifically, the Veteran submitted such a 
form with regard to treatment he received in June 2006 for the 
removal of a M-16 bullet at Our Lady of the Lakes Hospital in 
Baton Rouge, Louisiana.  Moreover, the Veteran submitted an 
Authorization and Consent to Release Information form indicating 
that he was treated for PTSD at a VA clinic in Baton Rouge, 
Louisiana in January 2005.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants 
in obtaining evidence, to include relevant records from VA or 
private medical care providers.  38 C.F.R. § 3.159 (2009).  
Therefore, an attempt must be made to locate any private or VA 
treatment records relating to the Veteran's claimed PTSD that 
have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to determine when and at 
what VA facilities he received medical 
treatment for his claimed PTSD.  Then, 
associate with the claims file any and all 
available VA treatment records relating to 
the Veteran's claim for service connection 
for PTSD that have not yet been associated 
with the claims file.  

2.	Obtain and associate with the claims file 
the June 2006 private treatment records from 
Our Lady of the Lakes Hospital in Baton 
Rouge, Louisiana, for which the Veteran has 
already submitted an Authorization and 
Consent to Release Information form.  Any 
negative responses should be associated with 
the claims file.

3.	After all relevant treatment records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
psychiatric examination for his claimed 
PTSD.  All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
and onset relating to his claimed PTSD.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render an 
opinion as to whether the Veteran 
currently has PTSD or a psychiatric 
disability of any kind.  If so, an opinion 
should be provided as to whether it is at 
least as likely as not that the Veteran's 
current PTSD or psychiatric disability of 
any kind was caused or aggravated by his 
active duty service, to include his 
reports of in-service car accidents or 
head injuries.  If the examiner is unable 
to make any determination, she or he 
should so state and indicate the reasons. 

If it is determined that the Veteran has 
PTSD as a result of any stressors that 
occurred prior to military service, the 
examiner should also then offer an opinion 
as to the most likely date of onset of the 
current PTSD.  In particular, the examiner 
should opine as to whether the PTSD had its 
onset prior to service, during service, or 
after service, and whether or not that PTSD 
was aggravated by any in-service stressors.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

4.	Then, readjudicate the claim.  In 
particular, review all the evidence that was 
submitted since the April 2010 SSOC.  If the 
benefit sought on appeal remains denied, he 
should be provided a SSOC, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


